USCA11 Case: 20-10671   Date Filed: 10/28/2020    Page: 1 of 7



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10671
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:17-cv-00118-RSB-BWC



SHANESIA JAUDON,

                                                            Plaintiff-Appellant,


                                 versus

ROBERT C. SASSER, in their individual
and official capacities as Officers of the
Glynn County Police Department,
MIKE THOMAS, in their individual and
official capacities as Officers of the Glynn
County Police Department,
TIMOTHY HOLLINGSWORTH, in their
individual and official capacities as Officers
of the Glynn County Police Department,
DETECTIVE MATTHEW J. DOERING, in his individual
and official capacity as Chief of the Glynn
County Police Department,
GLYNN COUNTY, GEORGIA,


                                                         Defendants-Appellees.
           USCA11 Case: 20-10671          Date Filed: 10/28/2020      Page: 2 of 7



                              ________________________

                     Appeal from the United States District Court
                        for the Southern District of Georgia
                           ________________________

                                    (October 28, 2020)

Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

       Shanesia Jaudon appeals the district court’s order granting summary

judgment in favor of defendants on her 42 U.S.C. § 1983 claims for unreasonable

search 1 and malicious prosecution. 2 On appeal, Jaudon asserts that the district

court erred in concluding that defendants are entitled to qualified immunity. After

careful review, we affirm.

                                              I

       The events giving rise to this appeal began when Glynn County Police

officers arrived at Jaudon’s home to execute an arrest warrant for Alton Brown



1
 Although Jaudon’s complaint doesn’t include a separate cause of action for unreasonable
search, it does allege that the search was unconstitutional.
2
  Jaudon initially filed her complaint against five defendants—Officers Robert Sasser, Mike
Thomas, and Timothy Hollingsworth, Chief Matthew Doering, and Glynn County. Her
complaint also included state-law claims for intentional infliction of emotional distress and
negligent hiring and retention, and federal and state-law claims for false arrest, false
imprisonment, and “malicious arrest.” Because Jaudon only addresses her federal claims for
unreasonable search and malicious prosecution against Sasser, Thomas, and Hollingsworth in her
appellate briefing, the remaining claims have been abandoned. Martin v. Fin. Asset Mgmt. Sys.,
Inc., 959 F.3d 1048, 1051 n. 2 (11th Cir. 2020) (explaining that a claim is abandoned when a
party fails to discuss it in her appellate brief).

                                              2
          USCA11 Case: 20-10671      Date Filed: 10/28/2020   Page: 3 of 7



(who is not a party to this lawsuit). Brown’s car was parked nearby, the warrant

listed Jaudon’s address as Brown’s residence, a “reliable confidential informant”

told Officer Robert Sasser that Brown was hiding out in Jaudon’s home, and a

“concerned citizen” informed another officer that he saw Brown arrive at Jaudon’s

house. The officers requested permission to search Jaudon’s residence—believing

Brown to be hiding inside—but Jaudon refused, claiming that Brown wasn’t inside

and demanding that the officers produce a search warrant. The officers tried again

the following day, and Jaudon again told them that Brown wasn’t there and that

they must produce a search warrant. They returned later that night with a warrant

and, following a search of the property, found Brown hiding inside.

      Multiple arrest warrants were subsequently issued for Jaudon in connection

with the incident—two for hindering apprehension of a criminal, two for

obstruction, and later, two for making a false statement to a law enforcement

officer. The arrest warrants were executed, and Jaudon was indicted on criminal

charges per the warrants. But the charges were ultimately disposed of via entry of

nolle prosequi after Jaudon’s motion to suppress the evidence obtained from the

search was granted because the affidavit submitted in support of the search warrant

was deemed “legally insufficient.”

       Jaudon filed this lawsuit, and the district court granted summary judgment

in favor of defendants, concluding, as relevant here, that qualified immunity


                                         3
            USCA11 Case: 20-10671           Date Filed: 10/28/2020       Page: 4 of 7



protects them from Jaudon’s unreasonable-search and malicious-prosecution

claims.

       On appeal, Jaudon asserts that the district court erred in granting qualified

immunity to defendants because the officers failed to independently investigate or

corroborate the information included in the affidavit used to support the search

warrant—specifically, that the tip provided by the “reliable confidential informant”

was trustworthy and that it was Brown (and not someone else) who had parked his

car nearby—and therefore, that there was insufficient probable cause to support

issuance of the warrant as required by the Fourth Amendment. 3

                                                II

        “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Andujar v. Rodriguez, 486 F.3d 1199, 1202 (11th Cir. 2007)

(citation omitted). To receive the protection of qualified immunity, a defendant

must first establish that he was acting within the scope of his discretionary

authority. Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003). Here, there is


3
 “We review de novo a grant of summary judgment based on qualified immunity and apply the
same legal standards as the district court. We resolve all issues of material fact in favor of the
plaintiff, and then determine the legal question of whether the defendant is entitled to qualified
immunity under that version of the facts.” Stephens v. DeGiovanni, 852 F.3d 1298, 1313 (11th
Cir. 2017) (internal quotation marks and citations omitted).

                                                 4
          USCA11 Case: 20-10671        Date Filed: 10/28/2020   Page: 5 of 7



no dispute that the officers were acting within their discretionary authority in

obtaining and executing the search and arrest warrants. Accordingly, the burden

shifts to Jaudon to show that qualified immunity is not appropriate by

demonstrating that “(1) the defendant violated a constitutional right, and (2) this

right was clearly established at the time of the alleged violation.” Holloman ex rel.

Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004).

      Where, as here, the “alleged Fourth Amendment violation involves a search

or seizure pursuant to a warrant, the fact that a neutral magistrate has issued a

warrant is the clearest indication that the officers acted in an objectively reasonable

manner.” Messerschmidt v. Millender, 565 U.S. 535, 546 (2012). Only when “it is

obvious that no reasonably competent officer would have concluded that a warrant

should issue” will the “shield of immunity otherwise conferred by the warrant [] be

lost, for example, where the warrant was based on an affidavit so lacking in indicia

of probable cause as to render official belief in its existence entirely unreasonable.”

Id. at 547 (internal quotation marks and citations omitted).

      We agree with the district court that Jaudon failed to meet the high burden

required to establish that “no reasonably competent officer would have concluded

that a warrant should issue.” Id. Even setting aside the tip from the informant, the

affidavit indicated that the officers were searching for the subject of an active

arrest warrant (Brown) at the address listed on the warrant (Jaudon’s home). This


                                           5
          USCA11 Case: 20-10671       Date Filed: 10/28/2020    Page: 6 of 7



alone was likely sufficient to satisfy the Fourth Amendment. See Steagald v.

United States, 451 U.S. 204, 221 (1981) (“[A]n arrest warrant alone will suffice to

enter a suspect’s own residence to effect his arrest.”). Additionally, the affidavit

stated that a “concerned citizen” (who had provided truthful information in the

past) informed an officer that he saw Brown arrive at Jaudon’s home and that

Brown “frequents [Jaudon’s] residence” and parks his car nearby. Finally, the

affidavit referenced Brown’s criminal history of obstructing law enforcement and

the officers’ observations of Jaudon’s “evasive” behavior when they requested to

search her home. In other words, the affidavit here was not “so lacking in indicia

of probable cause as to render official belief in its existence entirely unreasonable.”

Messerschmidt, 565 U.S. at 547. So in short, based on the totality of the

circumstances, we conclude that Jaudon failed to prove that a Fourth Amendment

violation occurred.

      Furthermore, because Jaudon failed to establish a Fourth Amendment

violation, her malicious-prosecution claim must also fail. See Wood v. Kesler, 323

F.3d 872, 881 (11th Cir. 2003) (explaining that to establish a viable malicious-

prosecution claim, a plaintiff must prove both the elements of the common law tort

of malicious prosecution and a violation of her Fourth Amendment right to be free

from unreasonable seizures).




                                           6
         USCA11 Case: 20-10671       Date Filed: 10/28/2020   Page: 7 of 7



                                        III

      For the foregoing reasons, we conclude that the district court correctly

determined that defendants are entitled to qualified immunity on Jaudon’s

unreasonable-search and malicious-prosecution claims, and we affirm the district

court’s grant of summary judgment.

      AFFIRMED.




                                         7